DETAILED ACTION
The response filed on 04/29/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 6 and 16 are cancelled.
Claims 1, 13 and 19 are amended.
Claims 21 and 22 are added.
Claims 1-5, 7-15 and 17-22 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Application No. 16/121,272 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Steven Stupp (Reg. No. 54,475) on July 28, 2021.

In the claims: 
Please replace/amend all claims as disclosed below:
(Currently Amended) A recipient electronic device, comprising:
a node configured to communicatively couple to an antenna; and
an interface circuit, communicatively coupled to the node, configured to communicate with a second electronic device, wherein the interface circuit comprises a main radio and a wake-up radio (WUR) configured to at least selectively transition the main radio from a lower-power mode to a higher-power mode, and wherein the WUR is configured to:
receive, from the node, a wake-up frame associated with the second electronic device, the wake-up frame specifying that an acknowledgement from the recipient electronic device to the second electronic device is expected; and
provide, to the node, an acknowledgement intended for the second electronic device in response to the wake-up frame.
(Original) The recipient electronic device of claim 1, wherein the acknowledgement comprises a preamble and a header.
(Original) The recipient electronic device of claim 1, wherein the acknowledgement excludes a preamble and a header.
(Original) The recipient electronic device of claim 1, wherein the acknowledgement is communicated using a physical format that is the same as that of the wake-up frame.
(Original) The recipient electronic device of claim 1, wherein the acknowledgement is communicated using a different physical format from that of the wake-up frame.
(Cancelled).
(Original) The recipient electronic device of claim 6, wherein the wake-up frame specifies how the acknowledgement is communicated by the recipient electronic device.
(Original) The recipient electronic device of claim 6, wherein the wake-up frame specifies that the acknowledgement is communicated by the recipient electronic device using the WUR in the recipient electronic device.
(Original) The recipient electronic device of claim 1, wherein the wake-up frame specifies a time duration that comprises a duration of the wake-up frame, a duration of an inter-frame space, and a duration of the acknowledgement.
(Previously Presented) The recipient electronic device of claim 1, wherein the acknowledgement comprises a payload field comprising at least an item of data.
(Original) The recipient electronic device of claim 1, wherein the WUR is configured to provide the acknowledgment while the main radio is in the lower-power mode.
(Original) The recipient electronic device of claim 1, wherein the wake-up frame is compatible with an IEEE 802.11 communication protocol.
(Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with processing circuitry of a recipient electronic device that comprises a main radio and a wake-up radio (WUR) configured to at least selectively transition the main radio from a 
receiving, using the WUR, a wake-up frame associated with a second electronic device, the wake-up frame specifying that an acknowledgement from the recipient electronic device to the second electronic device is expected; and
providing, using the WUR, an acknowledgement intended for the second electronic device in response to the wake-up frame.
(Original) The computer-readable storage medium of claim 13, wherein the acknowledgement excludes a preamble and a header.
(Original) The computer-readable storage medium of claim 13, wherein the acknowledgement is communicated using a different physical format than that of the wake-up frame.
(Cancelled).
(Original) The computer-readable storage medium of claim 16, wherein the wake-up frame specifies that the acknowledgement to be communicated using the WUR.
(Original) The computer-readable storage medium of claim 13, wherein the WUR provides the acknowledgment while the main radio is in the lower-power mode.
(Currently Amended) A method for providing an acknowledgement, comprising:
	by a recipient electronic device that comprises a main radio and a wake-up radio (WUR) configured to at least selectively transition the main radio from a lower-power mode to a higher-power mode:
, the wake-up frame specifying that an acknowledgement from the recipient electronic device to the sending electronic device is expected; and
providing, using the WUR, the acknowledgement intended for the sending electronic device in response to the wake-up frame.
(Original) The method of claim 19, wherein the WUR provides the acknowledgment while the main radio is in the lower-power mode.
(New) The method of claim 19, wherein the acknowledgement is communicated using a different physical format from that of the wake-up frame. 
(New) The method of claim 19, wherein the wake-up frame specifies how the acknowledgement is communicated by the recipient electronic device.

Response to Arguments
Applicant’s arguments filed on 04/29/2021 (See Appeal Brief, pages 12-17) with respect to claims 1, 13 and 19 have been fully considered and are persuasive because claims 1, 13 and 19 are further amended to include the subject matter of claims 6 and 16 respectively.  The rejections to claims 1-5, 10-15 and 18-20 under 35 U.S.C. § 102(a)(1) are withdrawn.  The rejections to claims 7-9 and 17 under 35 U.S.C. § 103 are withdrawn.  The double patenting rejection is withdrawn in view of the applicant filed a terminal disclaimer on 04/29/2021.  


Allowable Subject Matter
Claims 1-5, 7-15 and 17-22 (renumbered as 1-20) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (see Appeal Brief arguments filed on 04/29/2021, pages 12-17), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462